The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Canadian county on a charge of having the possession of mash fit for distillation and were each sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The principal contention made in the brief is that, the evidence being circumstantial, it is not sufficient to exclude every other reasonable hypothesis and not sufficient to sustain the verdict. The case rests on the testimony of two officers, who, with a search warrant, went to the residence of one Berry Nutt, in an isolated and out of the way community and difficult of access, in the southwest part of Canadian county near the brakes of the Canadian, and there found Nutt in a thoroughly intoxicated condition. They made a search and found no liquor about the premises, and while there defendants approached through the pasture in a Ford car from the direction of some waste land along the river. The officers approached them, and the evidence indicates that they started to flee from the officers but were stopped. One of the officers followed the car track in the direction from which it had *Page 302 
come to a fence on the river bank and there discovered where the car had stopped. About ten steps from this point, across the fence in waste land, they found a pump and six 5-gallon glass jugs, and about 30 steps from where the car stopped they found 12 barrels of mash, and leading from the point where the car stopped to the point where this was found were the tracks of some person or persons. Some loose bran was found in the back part of the car. Neither of the defendants took the stand or offered any testimony in their defense. The evidence is not strong, but, in the absence of any explanation, is sufficient to sustain the verdict and judgment.
The case is affirmed.
DOYLE, P.J., concurring.
DAVENPORT, J., absent, not participating.